Citation Nr: 1526105	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) and generalized anxiety disorder (GAD), currently evaluated as 10 percent prior to November 30, 2012 and 50 percent from November 30, 2012.

2.  Entitlemen to a total disability rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2012 Board decision, the increased rating claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a March 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

An April 2013 rating decision increased the assigned evaluation to 50 percent, effective November 30, 2012.  The Veteran has not expressed satisfaction with the increased disability rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran and his representative have asserted that the Veteran is unable to secure or follow gainful employment due to his PTSD and GAD.  As such, entitlement to a TDIU is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).  The Board has added the issue of TDIU to ensure that full due process and evidentiary development is accorded to this aspect of the Veteran's appeal.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.
REMAND

Pursuant to the September 2012 Board Remand, the Veteran was afforded a VA examination in November 2012.  Notably, in the November 2012 examination report, the examiner reported that the Veteran "[a]ttended groups off and on at the Charlotte Vet Center beginning in 2007.  Stopped attending in early 2012..."  Critically, a review of a claims file demonstrates that the treatment records from the Vet Center contained in the claims file are dated no later than November 2005.  As such, remand is required in order to obtain any outstanding Vet Center treatment records.

The Board also notes that the Veteran has asserted that he is unable to work as a result of his service-connected PTSD and GAD.  See the Veteran's statement dated in April 2013.  He should be requested to submit a completed VA Form 21-8940 detailing his educational and industrial background.  

Additionally, review of the record reflects ongoing VA medical treatment.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment and/or evaluation that the Veteran has received at the Vet Center in Charlotte, North Carolina, in particular treatment records dating from November 2005 to present.

2. Obtain all records of VA treatment dated since September 2013.

3. Contact the Veteran and give him a VA Form 21-8940 for completion, detailing his educational and industrial background.  

4. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

